[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       SEP 15, 2011
                                            No. 11-12068
                                                                        JOHN LEY
                                        Non-Argument Calendar             CLERK
                                      ________________________

                           D.C. Docket No. 8:09-cv-01081-EAK-TGW

CERTAIN INTERESTED UNDERWRITERS AT
LLOYD'S, LONDON SUBSCRIBING TO
CERTIFICATE OF INSURANCE NO. 9214,

llllllllllllllllllllllllllllllllllllllll                                Plaintiff - Appellee,

                                                  versus

MICHAEL HALIKOYTAKIS,
d.b.a. Hali Plaza,
EDITH HALIKOYTAKIS,
d.b.a. Hali Plaza,

llllllllllllllllllllllllllllllllllllllll                          Defendants - Appellants,

CAMILLA BERNHARDT,
et al.,

lllllllllllllllllllllllllllllllllllllllll                                     Defendants.
                                      ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (September 15, 2011)
Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      This is a declaratory judgment action. Appellee Certain Interested

Underwriters etc. (“Underwriters”) brought the suit against appellant Michael and

Edith Halikoytakis d/b/a/ Hall Plaza (“Hall Plaza”), an Underwriters’ insured, to

obtain a declaration that the insurance policy it issued to Hall Plaza provided no

coverage for the claims asserted against Hall Plaza in a personal injury lawsuit

brought against it and Point Builders, Inc., by Camilla Bernhardt and Brian

Bernhardt in the Circuit Court of Hillsborough County, Florida. The Bernhardts’

claims stem from injuries Camilla Bernhardt received when she fell on the

sidewalk across the street from Hall Plaza’s premises. The Bernhardts’ complaint

alleged that Point Builders caused the sidewalk to be damaged by trucks and

equipment it was using in performing certain construction work for Hall Plaza on

Hall Plaza property, i.e., the removal of a retention pond, the installation of a

stormwater drainage system, and the construction of a parking area. Point

Builders was performing the work under a contract with Hall Plaza and damaged

the sidewalk (where Camilla Bernhardt fell) while storing Point Builders’ heavy




                                           2
equipment on a vacant lot located across the street from Hall Plaza’s property and

adjacent to the sidewalk.1

       This appeal is from the summary judgment the district court granted in

Underwriters’ favor. The court held the insurance policy at issue, as modified by

endorsements including the Designated Premises Endorsement, was effectively

converted into a premises liability policy, a policy that did not afford Hall Plaza

coverage for Camilla Bernhardt’s off-premises injury. We agree with the district

court’s holding. We also agree with the district court’s holding that Hall Plaza

breached the Independent Contractors Special Condition by failing to be named as

an additional insured on its contractor’s liability policy. As this condition states,

“[f]ailure to comply will invalidate this insurance.”

       We find no basis for setting aside the district court’s judgment. It is

       AFFIRMED.




       1
         After responding to the Bernhardts’ complaint, Hall Plaza filed a cross-claim against
Point Builders, seeking indemnification.

                                                3